 THE SUN COMPANY OF SAN BERNARDINO,CALIFORNIA359THD SUN COMPANY OF SAN BERNARDINO,CALIFORNIAandTHOMAS L.MULLINSTHE SUN COMPANY OF SAN BERNARDINO,CALIFORNIAandJOSEPH A.BENNETT.Cases Nos. 21-CA-1365 and 21-CA-1507.March 6,1953Decision and OrderOn December 11, 1952, TrialExaminerHoward Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in andwas engagingin certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmativeaction, asset forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in these cases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications.1.On November 18, 1952, subsequent to the close of the hearing, theRespondent filed a written motion with the Trial Examiner in whichit requested that the record in this proceeding be reopened for thepurpose of adducing evidence (1) with respect to whether the charg-ing parties, Mullins and Bennett, whose discharges by the Respondentwere found by the Trial Examiner to be discriminatory, were "front-ing" for the International Typographical Union, herein called theITU, a union not in compliance with Section 9 (f), (g), and (h) ofthe Act; and (2) to explain or refute any instance of alleged discrimi-nation in the award of overtime hours between the union and non-union employees in the Respondent's composing room. In his Inter-mediate Report, the Trial Examiner denied the motion. The Respond-ent has filed timely exceptions thereto.Regarding that portion of the motion addressed to the allegedfronting by the charging parties, the Trial Examiner concluded that"the cases hold that questions of that nature are irrelevant where, ashere, the charge is confined to allegations of discrimination againstthe charging parties."While we agree with his ultimate dispositionof this allegation, we do not concur in the reasons assigned therefor bythe Trial Examiner.1The Respondent's request for oral argument is hereby denied because the record andthe Respondent's exceptions and brief,in our opinion,adequately present the issues andthe positions of the parties.'Pursuantto the provisions of Section3 (b) of theAct, theBoard has delegated itspowers in connectionwiththese cases to a three-member panel[Members Houston,Styles,and Peterson].103 NLRB No. 36. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDWood Parts, Inc.,3decided on November 21, 1952, involved factsparalleling those presented in the instant case.The Board there heldthat whether an employee "in filing the charges on behalf of himselfand others, was acting as an individual seeking redress for violationsof the Act by the Respondents directed against him and other em-ployees, or was acting as a representative of the noncomplying unionso that his charges were merely a device whereby the union could avoidcomplying and yet seek by subterfuge to reap the benefits of the Act,"presented "a question of fact which must be determined by an ap-praisal of all the evidence in light of the circumstances then existing."Accordingly, we find, contrary to the Trial Examiner, that evidencewith respect to alleged fronting by Mullins and Bennett was relevanteven though the charges in the instant case were confined to allega-tions of discrimination against them as charging parties.However, the Respondent stated in its motion that if the recordwere reopened, it would introduce evidence which"... will consist of proofby or from records of the NationalLabor Relations Board that International Typographical Union,the union mentioned in Paragraph 3 of the ConsolidatedAmended Complaint herein . . . has not and had not at anytime mentioned in the Charges, Complaint, Amended Complaintand the evidence, complied with Section 159 (f), (g) and(h). . . ." (Emphasis supplied.)In addition to the offer of proof contained in the motion, the Re-spondent submitted a memorandum in support of the motion in whichitdrew attention to that portion of the record which indicates thata representative of the ITU.. . sat with the General Counsel at the counsel table though-out the hearing and assisted him in the conduct of the proceed-ings, and that on one occasion, the witness, Thompson, whileunder examination by the General Counsel, asked the unionagent from the stand if he, the union agent, wanted him, thewitness, to answer one of the questions asked of him by the Gen-eral Counsel ! . . .The NLRB Regional Office at Los Angeleseven served the attorneys for the union with copies of the charges,complaints and notice of hearing at the same time it served re-spondent's attorneys, and made proof of it at the hearing.In reply to the Respondent's motion, the General Counsel concededthat the ITU was not in compliance at any of the times mentionedtherein, and that its representative sat with and assisted him duringthe hearing.Having considered the Respondent's offer of proof contained in itsmotion, as well as the portions of the record adverted to in the memo-8101 NLRB 445. See also N.L. R. B. v. Happ Bros.Co., Inc.,196 F. 2d 195 (C. A. 5). THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA 361randum in support of the motion, we find that, even if all the allega-tions therein are accepted as true, they would not establish that Mullinsand Bennett were fronting for the ITU.4Accordingly, the Respond-ent's exception relating to the Trial Examiner's denial of that partof its motion addressed to the issue of fronting is hereby overruled.2.As to the request in the Respondent's motion for an opportunityto explain or refute any apparent difference in the award of overtimehours between union and nonunion employees, the Trial Examinerfound that the Respondent had sufficient opportunity during thecourse of the hearing to present such evidence and that, in fact, theRespondent had done so.Accordingly, in his Intermediate Report,the Trial Examiner found, without any discussion of the issue, thatthe Respondent had discriminated against union employees in theaward of overtime hours in violation of Section 8 (a) (1) of the Act.The Respondent has excepted to this finding.In an attempt to establish discrimination in this respect, the Gen-eral Counsel introduced into evidence the payroll records of all em-ployees in the Respondent's composing room on both the day and thenight shifts for the period from January 1 to September 27, 1952.These documents disclose that some employees who were not unionadherents received more overtime during that period than did theunion adherents. In rebuttal, the Respondent's composing room me-chanical foreman testified, without contradiction, that most of theovertime was awarded to employees on the day shift because of thenecessity for meeting advertising deadlines, that a substantial ma-jority of union employees were on the night shift, and that at leastone of the union adherents uniformly refused to work overtime hours.The Board has considered these payrolls and the record as a wholeand finds, contrary to the Trial Examiner, that the General Counselfailed to establish by a preponderance of the evidence that the Re-spondent discriminated in the award of overtime against union em-ployees.3.During the course of a speech made to the assembled employees,Guthrie, Respondent's president and editor, stated that "The privi-lege of conferring in a group or individualy is a priceless one and weintend to assure you today that we will not be forced into a positionwhere you members of the Sun family are unable to come to us per-sonally with your own problems, grievances and difficulties.We in-tend to continue to deal with you directly."The Trial Examinerfound these remarks violative of Section 8 (a) (1) of the Act, towhich finding the Respondent has excepted.We find merit in thisexception.4 Cf. W.T. RawlcighCov. N. LR B.,190 F. 2d 832(C. A. 7).However,as the ITU was notin compliance with Section 9 (f), (g), and(h) of the Actat the times material herein, we shall delete its name from the order and noticeSeeW. T. RawleighCo. v. N.L. R. B..ibid. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has on previous occasions considered statements of sim-ilar content and found that such remarks did not contain any threatsof reprisal or force or promise of benefit .5Moreover, Section 9 (a)of the Act does not proscribe direct handling of grievances as sug-gested in Guthrie's remarks.Under all the circumstances, therefore,we do not adopt the Trial Examiner's finding that Guthrie's state-ments with respect to the direct presentation of grievances violatedSection 8 (a) (1) of the Act.OrderUpon the basis of the entire record in this case, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,The Sun Publishing Company of San Bernardino, California, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees, by discharging any of its employees or by discriminatingin any manner in regard to their hire or tenure of employment, orany term or condition of employment.(b)Advising its employees of the manner in which they can canceltheir membership in any labor organization; interrogating its em-ployees as to whether they joined a labor organization and what thelabor organization had to offer; threatening its employees because oftheir activities on behalf of a labor organization; and stating to itsemployees that it would never sign a union contract.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all of such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Thomas L. Mullins and Joseph A. Bennett imme-diate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rightsand privileges.(b)Make whole Thomas L. Mullins and Joseph A. Bennett forany loss of pay they may have suffered by reason of the discrimina-SeeAccurate Threaded Products Company,90 NLRB 1364. THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA 363tion against them by payment to each of a sum of money equal tothe amount which he normally would have earned as wages from thedate of his discharge to the date of the Respondent's offer of rein-statement,lesshis net earnings during said period, and in the caseof Mullins, less the 2 weeks' salary given him at the time he wasdischarged.(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due under theterms of this Order.(d)Post at its plant in San Bernardino, California, copies ofthe notice attached hereto marked "Appendix A." 6 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by the Respondent's representa-tives, be posted for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employ-ees customarily are posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist any labor organiza-tions, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,or to refrain from any and all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the National LaborRelations Act. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Thomas L. Mullins and Joseph A. Bennettimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of our discriminationagainst them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization exceptto the extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the amended Act.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.THE SUN COMPANY OF SAN BER-NARDINO, CALIFORNIA,Dated-------------------- By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by Thomas L Mullins (CaseNo. 21-CA-1365) and upon a charge duly filed by Joseph A. Bennett (Case No.21-CA-1507), the General Counsel of the National Labor Relations Board,herein respectively called the General Counsel and the Board, by the RegionalDirector for the Twenty-first Region (Los Angeles, California), issued hisconsolidated amended complaint on August 28, 1952,' against The Sun Companyof San Bernardino, California, herein called Respondent, alleging that Respond-ent had engaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (a) (1) and (3) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the consolidated amended complaint, charges, notice of hearing, andorder of consolidation were duly served upon Respondent, Thomas L. Mullins,herein called Mullins, and Joseph A. Bennett, herein called Bennett.With respect to the unfair labor practices, the consolidated amended complaintalleged in substance that Respondent (1) since in or about December 1951, bymeans of certain stated conduct and acts interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section 7 of theAct; and (2) on or about March 6, 1952, discharged Mullins and on or aboutAugust 23, 1952, discharged Bennett because each of them had engaged inprotected concerted activities and because of his membership and activities inbehalf of International Typographical Union.i On the same day, the said Regional Director, pursuant to Section 102.33(b) of theBoard's Rules and Regulations,Series 6, as amended, issued an order consolidating theabove-numbered cases THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA 365On September 5, 1952, Respondent duly filed an answer denying thecommis-sion of the alleged unfair labor practices.Pursuant to notice, a hearing was held from September 8 through September12, and on October 15 and 16, 1952, at San Bernardino, California, before theundersigned,the duly designated Trial Examiner.The GeneralCounsel andRespondent were represented by counsel. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertinent to theissues was afforded all partiesAt the opening of the hearing, Respondent's counsel moved to dismiss CaseNo. 21-CA-1507 upon the grounds that (1) Bennett presented no evidence to theRegional Director prior to the issuance of the consolidated amended complaintto support the allegations of the charge that his discharge was violative of theAct, and (2) the Regional Director, prior to the issuance of the consolidatedamendedcomplaint,made no preliminary investigation to ascertain whetherBennett's charge had merit nor did he request Respondent to submit a statementoutlining its position with respect to the allegations of the charge filed by Bennett.The motion was denied. At the conclusion of the taking of the evidence, theGeneral Counsel moved to conform the pleadings to the proof with respect tominor inaccuracies.The motion was granted without objection.Respondent'scounsel then moved to dismiss the allegations of the consolidated amendedcomplaint with respect to Bennett.Decision thereon was reserved.The motionis hereby denied.The parties were then advised that they might file briefs orproposed findings of fact and conclusions of law, or both, with the undersignedon or before November 5, 1952. The General Counsel submitted a brief, andRespondent's counsel submitted a brief and also proposed findings of fact andconclusions of law.These documents have been carefully considered by theundersigned.Respondent's proposed findings and conclusions are disposed of inaccordance with the findings, conclusions, and recommendations hereinafter setforth.On November 18, Respondent's counsel filed with the undersigned a writtenmotion to reopen the record for the purpose of adducing (1) further evidencewith respect to the issue of the alleged discrimination in the award of work atovertime rates between non-ITU and ITUmembers,and (2) evidence thatMullinsand Bennett, the charging parties herein, weremere "fronts"or "agents" for ITU,a noncomplying union. In support of said motion, there were submitted a memo-randum of law and an affidavit of John B. Lonergan, Esq., Respondent's counsel,verified November 17.On November 24, theGeneralCounsel filed a memorandumin opposition.The motion is hereby denied. The record does not support the claimof surprisewith respect to the issue involving the alleged discriminatory allocation of over-time work nor does the record support the contention that Respondent's counselwas not afforded sufficient opportunity "to refute or explain any instance ofapparent difference in overtime hours worked by" ITU members and by non-ITUmembers.Not only was the overtime issue litigated but sufficient opportunitywas grantedRespondent's counsel to come forward with whateverevidence hehad "to refute or explain any apparent differences in overtime" allotment. Thus,the record shows : (1) The pertinent payroll records were furnished the GeneralCounselon September 11, 1952, (see page 418 of the stenographic transcript ofthe hearing) and were introduced and received in evidence that day as GeneralCounsel's Exhibits Nos. 14 through 86 (seepages418-429 of said transcript) ;(2) at page 426 of said transcript counsel for the General Counsel stated that heoffered the aforesaid payroll records for the purpose of showing "there was dis-criminationin the awarding of overtime work against union employees"; (3) 366DECISIONSOF NATIONALLABOR RELATIONS BOARDon the same day, September 11, the said payroll records were returned to Re-spondent's counsel so that photostatic copies thereof could be made; (4) on Sep-tember 12, at Respondent's request, the hearing was adjourned to October 15,and the aforesaid payroll records remained in Respondent's counsel's possessionor control from September 11 until about a week prior to the reconvening of thehearing on October 15, when they were redelivered to the General Counsel; (5)on October 15, the following colloquy took place (see pages 791-2 of the steno-graphic transcript) :(Mr. LoNERGAN, Respondelnt's counsel) . . . I think that Mr. Reiner(counsel for the General Counsel), should specify the individuals whom[he] claims have been discriminated against.TRIAL EXAMINER MYERS: He (Mr. Reiner) claims that all the unionmen were, or a great majority of them were discriminated against with re-spect to the overtime ; isn't that right?Mr. REINER: It is our contention, that is why I put the records in.Mr. LONERCAN : In order to answer that, I now have to take the recordsand go over them.We know who the union members are.TRIAL EXAMINER MYERS : What is your pleasure?Mr. LONERGAN : It will take, I suppose, several hours to go over the list.TRIAL EXAMINER MYERS: Do you want to go over until tomorrowmorning?Mr. LoNERGAN: Yes, I would like to. . . . (whereupon the hearing wasadjourned at 2 p. in., October 15, until 10 a. in. on October 16) ; and(6) on October 16, Respondent's counsel offered oral testimony (through Me-chanical Superintendent Nickelay) and documentary evidence (Respondent'sExhibits 2 and 3) with respect to the overtime discrimination issue.Regarding that portion of the motion addressed to the purported "fronting"by Mullins and Bennett for the ITU, the cases hold that questions of that natureare irrelevant where, as here, the charge is confined to allegations of discrimi-nation against the charging parties.Evidence respecting purported "fronting"becomes relevant only in cases where individuals have filed petitions, underSection 9 (c) of the Act, seeking to have a noncomplying union certified as thecollective-bargaining representative, or have filed charges alleging that theemployer has refused to bargain with such a union' This is because there, asagainst the immediate and direct interest of the union in the relief sought, theindividual's interest in such relief is so remote and unsubstantial as to make itclear that the real party in interest is the noncomplying union.In cases like the one here presented the impact of the proceeding upon thewelfare of the individuals involved is direct and substantial, for the stake istheir livelihood while "any benefit occurring to the [ITU] is remote and insub-stantial."'With the charging parties herein having this vital interest in theproceeding, it would virtually nullify the rights which the Act guarantees themas individuals to deny them redress on the theory that they were not seekingredress on their own behalf but on behalf of a union whose interest in such asituation was relatively minute.Such a result would indeed "sublimit the agentabove the principal, to make the tail wag the dog."' Accordingly,in cases likethe instant one, where the charging party seeks relief for discrimination allegedly2CampbellSoup Co.,76 NLRB 950;Oppenheim Collinsc6Co., 79 NLRB 435;White v,Herzog,80 F. Supp. 407 (D. D. C.).aN. L. R B. v. Clausen,188 F. 2d 439, 443 (C. A. 3).N. L. R. B.v. Augusta ChemicalCo., 187 F.2d 63, 64 (C. A. 5). THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA 367practiced against him, it would serve no useful purpose to go into the questionof whether that individual might also be "fronting" for the ITU aFurthermore, the court in theAugusta Chemicalcase, recognizing that theassumption that a discharged employee who filed a charge was seeking to vindicatehis own interest was valid even though the union had aided him. As the courtsaid at page 64: ". . . granted that the disqualified union was active in assist-ing, indeed, in directing, the employees in preparing the charges, it does notfollow that the employes, by accepting that assistance, disqualified themselves.The saying, that a man cannot touch pitch and not be defiled, may not beapplied."Respondent relies heavily upon the case ofN. L. R. B. v. Alside Incorporated,192 F. 2d 678 (C. A. 6) in support of the "fronting" aspect of its motion. Thefactors which the Sixth Circuit regarded as sufficient to differentiate theAlsidecase from theClausenandAugusta Chemicalcases and to hold the charging partyin the case before it as a "front" for the noncomplying union were : (1) "Thecharges by Worley are not limited to his individual grievance"; (2) by listingthe names of other employes as well as his own, the "basis of the charges wereexactly the same as they would have been if they had been made by the Unionand signed by Worley as its President"; and (3) since Worley was the presidentof the noncomplying union, and was its chief, active protagonist before and afterfiling of the charge, "it stretches credulity to the breaking point to believe thatWorley did not ... file the charges as the representative of the Union." Thepurported "fronting" facts present in theAlsidecase are not present here andhence theAlsidecase is inapposite.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS ACTIVITIES OF RESPONDENTThe Sun Company of San Bernardino, California, is a California corporationhaving its principal place of business in San Bernardino, California, where itpublishes and distributes The San Bernardino Daily Sun, The Evening Telegramand The Evening Index, and The Sun Telegram. The daily circulation of theaforesaid newspapers is in excess of 43,000 copies.Respondent avails itself of the United Press and Associated Press servicesand it also uses syndicated cartoons and feature columns.A portion of Re-spondent's annual income is derived from the following : In excess of $2,000from advertisements placed directly by out-of-State advertisers ; approximately$1,000 from advertisements of nationally known or nationally advertised prod-ucts placed by California advertisers ; and approximately $135,000 from adver-tisements of nationally known products.Respondent's annual overall grossrevenue from advertisements is in excess of $1,000,000.Upon the above undisputed facts and upon the record as a whole, the under-signed finds that Respondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe International Typographical Union is a labor organization admitting tomembership employees of Respondent.5 SeeN.L. R. B.v.GlobeWireless,Ltd.,193 F.2d 748(C. A. 9).Accord : N.L. R. B. v.GlobeWireless,Ltd., supra. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn December 1951, International Typographical Union, herein called ITU,commenced an organizational drive among Respondent's composing room em-ployees.'This activity soon came to Respondent's knowledge. Thus, it isnot disputed that sometime during the aforesaid month, Edwin T. Thompsonand Dale Overton' had a discussion regarding the union activities of the em-ployees.Thompson testified that during the discussion, Overton stated, "Thisunion business is going to cause you guys a bunch of grief." Overton, on theother hand, testified that he said, "This union business was going to cause mea lot of grief, because we would have the two split factors (sic) on the nightside,' and I don't expect the cooperation that I had before."The undersignedwas favorably impressed with the candor and straightforward manner withwhich Thompson testified whereas Overton's demeanor while on the witness standevidenced to the undersigned that Overton was withholding the true facts re-garding the matters about which he was being questioned.Under the circum-stances, the undersigned credits Thompson's version of the aforementioned con-versation and finds that Overton made the statements which Thompson attributedto him.On January 10, 1952, ITU held a meeting at the San Bernardino, California,Labor Temple which was attended by 14 composing room employees of Respond-ent, all of whom, either prior to or at said meeting, made application for ITUmembership.At least 10 of said applicants worked on the night shift.Mechanical Superintendent Ralph O. Nickolay testified, and the undersignedfinds, that sometime between January 10 and January 24, the day Respondenthad a meeting with its composing room employees, the details of which meeting-are discussed below, he told his stepson, Overton, that in his opinion James A.Guthrie, Respondent's editor and president, "wouldn't sign a contract with theTypographical Union" and that Overton should pass on that information tothe employees who inquired as to Respondent's position with respect to theemployees' union activities and that sometime in January, he told employeeJenkins "the same thing" he had told Overton.According to the credible and undenied testimony of Harold A. Wright, aformer composing room employee and a nephew by marriage to Nickolay, thelatter asked him, several days prior to January 24, whether he had joined theITU and that he replied in the negative; that he then asked Nickolay if Re-spondent "cared" if the employees carried ITU cards and at the same timeworked at Respondent's plant; and that Nickolay replied that Respondent pre-ferred that they did not.Harold I. Holbo credibly testified that on January 21, Overton said to him,"Holbo, will you tell the boys in the lunchroom that Mr. Guthrie wants themto know that he would never permit the shop to become organized by the unionsor never sign a union contract" and that he delivered Overton's message to hisfellow workers.Holbo further credibly testified that about 10 or 15 minutes4 Some years previously, ITU attempted a similar campaign which, for reasons notdisclosedby the record, was unsuccessful.'Upon the entire record, the undersigned finds, contrary to Respondent'scontention,that Overton was from about January 1947, whenhe assumedthe dutiesas night foremanof the composing room, until on or about August 1, 1952, when he was relievedof thoseduties at his own request, asupervisorwithin themeaning ofthe Act andthat his conductduring said period was attributableto Respondent."Night side"means"night shift." THE SUN COMPANY OF SANBERNARDINO, CALIFORNIA369after the aforesaid conversation with Overton, Nickolay came to him and, duringthe conversation which ensued between them, said ;Mr. Guthrie wants you boys to know that he won't permit this to becomea union shop, he will neversigna union contract. . . . Furthermore, ifthe boys are taking out cards, they had better be mighty careful of them,because if they do, they can look someplace else for a job.Charles E. Thomeas credibly testified, and without contradiction, that onJanuary 21, Overton told him that he had been instructed by Guthrie to informthe employees that, regardless of the employees' union sympathies, Guthriewould not sign a union contract.According to John J. Leland's credible and undenied testimony, Nickolayasked him, sometime between January 10 and January 24, whether the unionrepresentative had been to see him; that when he replied in the affirmative,Nickolay inquired what the representative had to offer ; and that when hereplied,"nothingspecial,"Nickolay walked away.Lester Waters testified credibly and without contradiction that the night fol-lowing the aforementioned ITU meeting at the Labor Temple, Overton toldhim to be careful about signing an ITU application card because ITU mightcall a strike.Mullins credibly testified that 2 or 3 days prior to the January 24 meeting,Overtonsaidto him, "Tom, I don't want you to think this is my idea, butMr. Guthrie told me to tell all of you . . . that this shop would never be unionunder any condition, no matter how many men signed up with the ITU."At the meeting of January 24, between management and the composing roomemployees, Guthrie, in no uncertain terms, expressed his disapproval of the ITUand of its attempts to unionize Respondent's employees.During the course ofhis remarks, Guthrie told the employees that it had been called to his atten-tion that certain rumors were afloat to the effect that he favored the employeesjoining the ITU and that he was negotiating a contract with that Union; thathe wanted the employees to know that such rumors were false ; that the em-ployees need not join a union in order to have their grievances presented to man-agement, for management,as inthe past, would continue to process grievanceswith the individual employee involved or with any group of employees ; and thatthose employees who had signed ITU authorization cards could cancel such au-thorizations by merely writing the ITU or its representative requesting thatsuch authorizations be canceled.Several times during the course of his re-marks, Guthrie stated, "I am prohibited by law from telling you that I willnever sign a contract with the Typographical Union."After he had concluded his preliminaryremarks,Guthrie asked thosepresentto express their views regarding the unionization of the plant. Some employeesspoke for and others spoke against such activity.Nickolay expressed his dis-like for the ITU by informing the employees that the officers of the ITU were a"bunch of rats."According to Bennett's undenied and credible testimony, Nickolay said tohim, about the time of the January 24 meeting, "I don't care how many of youmen join the union ... Don't you know that this will never be a union shop?... If you don't like it here and you don't like the conditions ... you can quitand go elsewhere ... this will never be a union shop."Upon the entire record in the case, the undersigned finds that by (1) Guthrie,at the January 24 meeting, advising the employees the manner by which theycould cancel their ITU authorizations ; (2) Guthrie's further remarks at that 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting that the employees needed no union to represent them formanagementintended to continue its practice of dealing with the employees individually orwith groups of employees concerning grievances; (3) Overton's statements toThompson in December 1951; (4) Overton's statements to Holbo on January21; (5) Overton's January 21 statements to Thomas; (6) Overton's January 24statements to Mullins; (7) Nickolay's statements to Jenkins; (8) Nickolay'squestioning Wright regarding Wright's ITU membership; (9) Nickolay's Janu-ary 21 statements to Holbo; (10) Nickolay's January statements to Leland; and(11)Nickolay's January statements to Bennett, Respondent violatedSection 8(a) (1) of the Act. In addition to the above-violative conduct, Respondent,during the first 9 months of 1952, further violated Section 8 (a) (1) of the Actby discriminating against ITU adherents and sympathizers in the allotment ofwork at overtime rates.B. The discriminatory discharges of Mullins and BennettMullins was first hired by Respondent on September 8, 1947, as an apprenticeunder the Veterans Administration's GI training program at the hourly rateof 65 cents.Because Mullins' work continued satisfactorily he received a wageincrease each 6 months until he became a journeyman on September 8, 1951, atthe rate of $2 56 per hour.In January 1952, Mullins signed an ITU application card and attended itsJanuary 10 meeting.He also attended the January 24 meeting of managementand composing room employees.According to Mullins' undenied and credible testimony, he was considering, inJanuary 1952, making certain substantial purchases of household furniture on atime-payment plan ; that before committing himself to such purchases, he thoughtit advisable to ascertain whether his job with Respondent was secure ; that whenhe inquired of Overton, in January, regarding the security of his job, Overtonstated, to quote Mullins, "He told me as long as he was foreman I needn't worryabout a job.My work as far as he was concerned was good" ; and that when, onseveral other occasions, he had inquired of Overton whether his work was satis-factory Overton assured him that it was.Mullins further credibly and without contradiction testified that about 4 daysafter the management-composing room employees January 24 meeting, RalphDavis, Sr., Respondent's associate editor and directing head of its editorial andmechanical departments, came to where he was working in the makeup depart-ment and said, "Tom, I want to commend you on the job you are doing on thecounty pages.They tell me upstairs that you are doing a bang-up job." ioHolbo credibly and without contradiction testified that about 6 weeks or 2months after Mullins had started his employment with Respondent, Overtonstated to him that Mullins' work was satisfactory because Mullins was gettingthe work out in a hurry, despite the fact that Mullins was new on the job; andthat about a year or two before the hearing herein, Overton said to him, "TomMullins is a very fine make-up man.He does his work as well as anybody in theplant."Regarding a conversation he had with Overton in the fall of 1951, whereinMullins' workmanship was mentioned, Thompson credibly and without contra-diction testified that Overton asked him, "Do you know who is the best man onthe floor?"; that when he replied that he thought Les Waters was, Overton said,"No, Tom Mullins [is]. Tom can put more pages together than anybody on that10 For at least 6 months prior to his discharge, Mullins workedin this department. THE SUN COMPANY OF SANBERNARDINO,CALIFORNIA371floor" ; and that he had heard Overton "make various statements like that" aboutMullins onotheroccasions.Nickolay and Overton each testified at great length respecting Mullins' poorworkmanship ; with respect to the patience with which each tried to teachMullinsthe trade; and to the fact that despite their efforts, and the efforts of Mullins'coworkers whom they had asked to assist and instruct Mullins, Mullins continuedmaking serious errors.Nickolay further testified that Mullins made mistakes"unconsciously" because of his inability to follow the makeup dummies or followthe instructions written on those dummies.The only errors, however, whichNickolay or Overton referred to admittedly occurred prior to Mullins becominga journeyman on September 8, 1951. The record, in fact, is devoid of any credibleevidence that Mullins committed any error whatsoever from that date until thenight of March 5, when he admittedly placed over a story regarding a proposedwater project plan the heading, "Orange Festival Clarification Told on WaterProject" instead of the heading, "Clarification Told on Water Project." uRespondent contended at the hearing and in its brief that Mullins was notdischarged for the reasons alleged in the complaint but was discharged becauseof the numerous errors he had committed throughout his entire employmentwith Respondent and that when he committed the error on March 5, it had noalternative but to dispense with his services. It further contended that thereis no evidence in the record that it had knowledge of Mullins' ITU activityor membership at the time of his discharge, and that without such knowledge,there is no basis for imputing a discriminating motive to its action againstMullins.With respect to the second contention, the credible evidence clearly indicatesthat at the time of Mullins' discharge Respondent was well aware that he wasan adherent of the ITU. This conclusion becomes inescapable when considera-tion is given to Thompson's credible and uncontroverted testimony that at thevery moment Nickolay was informing Mullins of his discharge, Overton cameto Thompson and said, "This union business is getting nasty. I'm going toresign as foreman and take a job as operator, because they are firing a guy rightnow," and to Leonard Surdam's credible testimony regarding a conversation hehad with Overton the night Mullins was discharged wherein Surdam quotes Over-ton as saying, "Sure is too bad about Tom Mullins-Leonard, you guys shouldhave expected things like this to happen when you st4rted this [union activity]."Even if the evidence did not support a finding of Respondent's actual knowledgeof Mullins' ITU activity prior to, or at the time of, his discharge, it is reasonableto conclude from the fact that where union activities occur, as they did here,among employees in a very small plantand mainlyamong employees on a shiftwith a particularly small number of employees, that information of such activi-ties and the identity of those participating thereincameto the notice ofmanage-21 "Orange Festival,"which Mullins erroneously placed on the aforesaid heading, waspart of the"head" which should have been used on the "Santa Fe Day" story appearingon the same page with the aforesaid water project plan story.The "Santa Fe Day" story"head" thus erroneously read "Santa Fe Railway Day Scheduled at," instead of reading,"Santa Fe Railway Day at Orange Festival."While admitting making the error in the"head" of the proposed water project plan story, Mullins denied making the error in the"Santa Fe Day"heading.Overton testified that when he questioned Mullins on March 6about the makeup of the page, Mullins admitted that he made up the entire page and thusMullins must have made both errors.Mullins was a credible witness and therefore theundersigned finds that Mullins did not make both errors ; that Respondent knew on March6 that Mullins only made the error with respect to the water project plan story ; and thatRespondent took no steps to ascertain who had made the other error nor did it take anydisciplinary or other action againstthaterroring employee. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDment without any undue delay.12 This is especially true where, as here, super-visors discussed union activities with nonsupervisory employees.In view of Respondent's unconceded anti-ITU prejudices,' coupled with theunconvincing and unreliable testimony of Nickolay and Overton for thereasonsforMullins' discharge, the undersigned is convinced, and finds, thatMullins'ITU activity was the sole reason for his discharge, and that Respondent seizedupon Mullins'March5 mistakeas a pretext to rid the plant of an ITU adherent.Thisfinding issupported by the credible testimony of Mullins who testified thaton March 6, shortly after he had been informed by Nickolay that he had beendischarged,Overton and he had a conversation wherein the followingwas said :He (Overton) said, "Tom, I am sorry that this has happened. I didn'thave anything to do with it. It was taken out of my hands. It came fromupstairs.Believeme,Iam sorry."I asked him . . . "What is the reason that I am being fired,Dale? Isit becauseof the mistake I made or is it because I belong to the Union?"He said it was because I wasa unionmember.ra*asrsHe told me that if I ever needed a recommendation for anywhere, tobe sure to call him anytime of the day or night, at his home or at work orwherever he may be, he would give me the highest recommendation that aman couldgiveanother.The above finding that Mullins' discharge was violative of the Act is furthersupported by Overton's March 6 statements to Thompson and Surdam whereinOverton clearly indicated that Mullins' discharge was due to ITU's activityin the plant.Respondent in its effort to show that it had no discriminatory motive whenit terminated Mullins' employment points to the fact that other employees, bothprior to and afterMullins' dismissal,had been discharged for making errorsin their work. In support thereof it relies on the fact that on or about October10, 1952, J. Carl Griswold, who had been employed in Respondent's employfor about 4 or 5 weeks, was discharged because he was "not competent to dothe" ad room work to which he had been assigned and to the fact that from 1946until 1950, about 12 employees had been discharged for various causes including"makingtoo many mistakes, letting too many mistakes get by, careless work, notbeing able to come to work on time [and] drinking." This evidence, basedsolely upon Nickolay's conclusive testimony, avails Respondent nought for ad-mittedly Respondent had in itspossessioncertain records which would haverevealed the number of employees discharged for "making too many mistakes" ;for "letting too many mistakes get by"; for "careless work" ; for reporting towork late ; and for drinking. In addition, Respondent's records, if they hadbeen produced, would have revealed the length of service of eachof said dis-chargees so that a comparison could have been made between their serviceswith that of Mullins'.Furthermore, the testimony of Nickolay does not over-come the positive and credible evidence, both documentary and otherwise, whichdiscloses that prior to and since Mullins' discharge a great many errors appearedin Respondent's newspaperswhich were as serious and more ridiculous than11 SeeAngwell Curtain Company,Inc. v. N. L.R. B.,28 LRRM 1085(C. A.7) ; N. L.R. B. v. AbbottWorstedMills,Inc,127 F.2d 438(C. A. 1) ;Quest-Shon Mark BrassiereCo., 80 NLRB1149;Kallaher and Mee,Inc.,87 NLRB 410; F.W. Woolworth Company,90 NLRB 289;N. L R. B. v. Link-Belt,Inc.,311 U.S. 584;N. L. R. B.v.United Distillersof America, Ltd.,188F. 2d 353(C. A. 4).11The record clearlyindicates that Davis,who instructed Nickolay to discharge Mullins,sharedtheseprejudices. THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA 373those committed by Mullins and that Respondent did not even reprimand theperson or persons making the said errors, except to suggest that the erroringemployee should "watch out" for errors.Bennett was employed continuously by Respondent as a composing room em-ployee from about August 28, 1945, until his discharge on August 23, 1952.Bennett signed an application for ITU membership at the January 10 meetingin the Labor Temple and became a provisional member on the following March24.He also attended the January 24 management-composing room employeesmeeting.At the latter meeting, Bennett during the so-called discussion periodsaid, in part :I [am] in favor of the unionand ... I [feel] that the union [offers]securityfor me.It [gives] me the right to choose my representative torepresent me in matters and negotiate, and I [feel] that the individual hadthat right, that it was granted to us by the laws . . . after all, . . . thisis a democracy.. .as far asthe red tinge14was concerned,I [am] willingto comparemy war record and my Army record with anybody in theroom....As found above, about the time of the January 24 meeting, Nickolay said toBennett, "I don't care how many of you men join theunion...Don't you knowthat this will never be a union shop? . . . If you don't like it here and you don'tlikethe conditions . . . you can quit and go elsewhere . . . This will never bea union shop."On or about January 28, Davis came to where Bennett was working and,accordingto the latter's credible and uncoutroverted testimony, the followingensued :He (Davis) said, "What is the matter?What are the fellows mad about?Whatseems to bethe trouble with you fellows?" I said to him, "Nobodyismad at anybody.I am not madat anything or anybody, Mr. Davis."Hesaid, "Well that is O. K.We ought not to be mad about anything withanyone."I said,"I am just looking out for my future security, and that is the wayI feel andthe wayI see things."And he wanted to know what this was all about, and I came back andtold him myidea of it .. .And he said, "I understand the way you feel. I don't want to be madwith anyone who joined the Union or try to influence anybody." I told himwe had no intention of doingany harm orhurt to anyone.He said, "Well,I don'tbelieve you have anythingto gain,I don't think they can help youat all". . . . I said I felt that they had.During the period that Overton was night foreman of the composing room,be normallydid not work Saturday or Sundaynights.The duty ofhandlingthe copy and the other materials sent to the composing room from the editorialdepartment normally was handled by Cecil Kirk on Sunday nights and onSaturday nights by Bennett and Lester Waters.However, when Overton wasreplaced on or about August 5, 1952,15 by Ward E. Arthurs, the latter's regularnight off wasMonday nights.During thefirstweek that Arthurs was nightforeman,he asked Bennett tocooperate with him and to give him suggestions so that he could make "the night14The "red tinge" comment was in response to a statement made at the meeting that itbad been rumoredthat the ITU hada "red tinge"attached to it.16Arthurs was made night shift foreman on or about August 1 but did not take over untilAugust 5.257965-54-vol 103-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDJob a lot easier for the men"and Bennett assured him that he could count onhis full cooperation.On Monday night, August 11, Bennett and Leo Roach, the day foreman of thecomposing room who was "breaking in" Arthurs as foreman,distributed the copy.The following Monday night, August18, Arthursreported at the plant at thebeginning of the night shift and assigned Tom Smith,who had been a composingroom employee with Respondent for only about a year,to handle the copy thatnight and then left the plant.Arthurs returned just before the bulk of the copycame into the composing room at which time Bennett asked Arthurs whetherhe hadassignedSmith to distribute the copy.When Arthurs replied in theaffirmative,Bennett asked why he had not been informed that Smith was todo the distributing since he had usually performed that job on the foreman'snight off.Arthurs responded in a "sarcastical"manner, "We wanted to getthis [job]done" and if Bennett did not like the way the plant was being runhe could quit.Whereupon Bennett stated,"I just wanted to ask you what wasgoing on because I didn't understand it."On Friday night, August 22, Bennett informed Arthurs that Charles Wallerhad asked him whether he would work for Waller the following night and wantedto know if Arthurs had any objections to him doing so. In response to Arthurs'inquiry whether he could operate the teletype, Bennett assured him that hecould.Bennett then asked Arthurs who would be on the makeup job the follow-ing night and Arthurs "nastily" replied that Dick Coudrey would be assignedto that job.Bennett then stated that he just wanted to be sure that Arthursknew that Harold Wright, who had been working on makeup on Saturday nights,had quit his job and that Arthurs would have to secure someone to take Wright'splace.A discussion between Arthurs and Bennett then ensued wherein Bennettmaintained that the night-shift men were being discriminated against relativeto overtime work and then he proceeded to tell Arthurs that instead of havingCoudrey, a part-time employee, work the following night a night-shift employeeshould have been called in.To which remark Arthurs replied, "I am takingmy orders from Mr. Davis If you don't like it go see him or you can quit."According to Bennett's credible testimony, the following then took place, aftersome discussion was had regarding Bennett's dislike of going to Davis "overthe bead" of Nickolay or anyone else:He (Arthurs) really got very angry and perturbed at that time and turnedto me and said, "Well, we are going to straighten this night side out.Youfellows have been violating coffee time, you are taking too much time atlunch.You have been leaving very early.We are going to clamp downon you fellows and we are going to straighten you out.Mr. Davisis goingto take care of you personally Monday."I came back to him with, "I am not afraid to talk to Mr. Davis. I cantalk to him just the same as I can talk to you. I mean I haven't any fearso far of the man."He said, "Now wait, don't get smart with me. I'll fix you."AndI said, "Just a minute, Ward. Be careful. I served in the Army andIwas overseas.I killed a couple of men in service of my country thathadn't done any hurt to me, but they were on the other side. Before youstart to fix me, just be careful.Ward, I have always believed in the goldenrule, do unto others as you would have others do unto you,and I havealways lived the rules of live and let live . . . I have never harmed or doneany damage to any man for personal gain or to get ahead myself."The next day, August 23, when Bennett reported to work Waller's shift,Nickolay informed Bennett that Davis wanted to see him. The two of them THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA 375then proceeded to Davis' office.Davis opened the conversation by stating toBennett, "I hear that you had a run-in with Ward Arthurs last night."WhenBennett admitted that he and Arthurs had a discussion, Davis said, "What isthis thing about you killing a couple of men?" Bennett replied, "Why, Mr.Davis, there was an awful lot said before that was said.We had talked quitea bit before that, and [by] that time the discussion was getting pretty personal."Then Davis said, "Well, I don't want to hear the rest of that. I just want tohear what you had to say about you killing a couple of men." Bennett replied,"Well, Mr. Davis, I think you must have a distorted view of this thing, if thatis all you want to hear.Because there was an awful lot said other than that."Davis then said, "I have no distorted view. I just want to hear what you saidabout killing a couple of men."Then Bennett told Davis that he had stated toArthurs, "I was in the Army, that I had fought for my country, and that I hadkilled a couple of men when overseas in defense of my country. That beforehe started to fix me, that he had better be careful."Whereupon, Davis said,"Well, your attitude has been wrong for some time now. You are belligerent.We have leaned over backwards for you. In view of this I am going to have tolet you go."When Bennett inquired, "You mean that I am through right now,"Davis said, "That is right."To Bennett's entreaty that Davis should hear thewhole story of what took place the night before between him and Arthurs beforedischarging him, Davis replied, "Well, I don't want to hear any more."At the hearing and in its brief, Respondent contended that Bennett was dis-charged for "threatening his foreman," Arthurs.The credible evidence,as sum-marized above,16 does not support this contention.Upon the record as a whole, the undersigned is convinced and finds thatBennett was discharged because of his ITU membership and activities and notfor the reason advanced by Respondent.Davis' refusal to hear Bennett's versionof the Bennett-Arthurs argument clearly supports this finding for it is inconceiv-able to the undersigned that Respondent, a publisher of an outstanding newspaper,absent an anti-ITU antipathy,would have summarily dismissed an experiencedemployee of about 7 years' standing without first hearing that employee's versionof the argument. InN. L. R. B. v. May Department StoresCo., 154 F. 2d 533 (C. A.8), the court said, at page 538, regarding a situation similar to the one presentedhere, that there is a "broad scope of inferenceopen...on questions of motiveand discrimination, where the evidence indicates a desire to thwart or nullifyunionizing efforts, either generally or as to a particular employee-organization."And where, as here, the employer has shown strong opposition of its employees'unionization, "a very convincing case of discharge for cause would have to bemade to make unreasonable a conclusion that [the] discharge was because ofunion affiliation." 17'-The summary of the events of August 22 and 23 are based on Bennett's testimony.Bennett's demeanor while on the witness stand and the candid manner with which hetestified,both on direct and on cross-examination, indicated that he was a truthfulwitness.On the other hand, Arthurs' witness-stand demeanor did not so impress theundersigned.Moreover, Arthurs' testimony regarding the crucial events of August 22was adduced through leading questions and therefore little weight has been accorded it.Davis did not testify because he was critically ill at the time of the hearing.Nickolay'sversion of what took place in Davis' office on August 23 is not credited, becausehis hesi-tancy before answering the question propounded to him regarding this incident showedthat he was trying to distinguish in his own mind what he had heard Arthurs andBennetttestify to and the testimony which he had rehearsed prior to taking the witness stand.The undersigned does not impute that Respondent's counsel or any of Nickolay's superiorshad anything to do with Nickolay's "rehearsed testimony" for the undersigned has thehighest respect for the honesty and integrity of Respondent's counsel and was favorablyimpressed with the sincere and straightforward manner in which Respondent's presidentand editor, James A. Guthrie, testified.17Dannen Grain and Milling Co v. N. L. R. B.,130 F. 321, 328 (C. A. 8). 376DECISIONSOF NATIONALLABOR RELATIONS BOARDThe further contention of Respondent that the General Counsel did not provethat Respondent had knowledge, prior to Bennett's discharge, that Bennett wasa member or active on behalf of ITU is belied by the record. At the January24 management-composing room employees meeting, Bennett openly stated, "Iwas in favor of the [ITU] and that I felt that the [ITU] offered" me security.And on or about January 28, in his talk with Davis, Bennett clearly indicated hisadherence to and support of the ITU.Upon the entire record in the case, the undersigned finds that Respondent dis-charged Mullins and Bennett in violation of Section 8 (a) (3) and (1) of theAct, thereby interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and (3) of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent has discriminated in regard to the hire andtenure of employment and the terms and conditions of employment of ThomasL.Mullins and Joseph A. Bennett, the undersigned will recommend that Re-spondent offer to each of them immediate and full reinstatement to his former orsubstantially equivalent position,'s without prejudice to his seniority and otherrights and privileges.The undersigned will also recommend that Respondentmake Mullins and Bennett whole for any loss of pay they may have suffered byreason of Respondent's discrimination against them, by payment to each of thema sum of money equal to the amount he normally would haveearned as wagesfrom the date of the discrimination, to the date of the Respondent's offer ofreinstatement, less their net earnings during that period 1°Loss of pay shall bepaid in accordance with the formula enunciated by the Board in F. W. Wool-worth Company,90 NLRB 289. At the time Mullins was discharged he was given2 weeks salary in lieu of notice of termination.Credit for this sum should beallowed Respondent.The unfair labor practices found to have been engaged in by Respondent areof such a character and scope that in order to insure the emloyees here involvedtheir full rights guaranteed by the Act, it will be recommended that Respondentcease and desist from in any manner interfering with, restraining, and coercingits employees in their right to self-organization.Upon thebasisof the foregoing findings of fact, and upon the record as a whole,the undersigned makes the following :IS SeeThe ChaseNationalBank of the City of New York,San Juan,PuertoRico,Branch,65 NLRB 827.19 SeeCrossett LumberCo., 8 NLRB 440. SYRACUSE COLOR PRESS,INC.377CONCLUSIONS OF LAw1. International Typographical Union is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Thomas L. Mullins and Joseph A. Ben-nett, thereby discouraging membership in International Typographical Union,Respondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (3) of the Act.3.By interrogating its employees regarding their ITU sympathies, by makingother anti-ITU statements, and engaging in various anti-ITU conduct, therebyinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices, within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]SYRACUSE COLOR PRESS INC.andINTERNATIONAL MAILERS UNION.Cases Nos. 3-RZ"-565 and 3-RC-117.March 6, 1953Decision and OrderOn June 5, 1952, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further recom-mended that the Board set aside the election which was held on March31, 1951.The Trial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Respondent's request for oral argument before theBoard ishereby denied, as the record, including the exceptions and briefs ade-quately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board ha§ considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-103 NLRB No. 26.